DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US Patent Publication 2011/02234550 in view of Hwang et al., US Patent Publication 2011/0260951.
Regarding independent claim 1, Hong et al. teaches an array substrate (shown in figure 9), comprising: 
a plurality of first color sub-pixel blocks (green sub-pixels), a plurality of second color sub-pixel blocks (red sub-pixels) and a plurality of third color sub-pixel blocks (blue sub-pixels) distributed in a plurality of repeating regions (as depicted in figure 9 to be repeating patterns as given in paragraphs 0063 and 0068), 
wherein each of the plurality of repeating regions (repeating of figure 9, where paragraph 0068 explains that the display consists of repetitions of the depicted regions that are given to be exemplary in paragraph 0063) comprises a plurality of block groups (paragraph 0063 recites that 4 pixel regions or blocks are depicted in figure 9), each of the plurality of block groups comprises one first color sub-pixel block of the plurality of first color sub-pixel blocks, one second color sub-pixel block of the plurality of second color sub-pixel blocks, and one third color sub-pixel block of the plurality of third color sub-pixel blocks (figure 9 shows that each group has one of each of green, red, and blue sub-pixels of the plurality of each of the three color sub-pixels as shown in figure 9), the plurality of block groups comprises a first block group (top left block of figure 9) and a second block group (top right block of figure 9), 
a shape of the first color sub-pixel block comprises a first protrusion and a first base edge opposite to the first protrusion (figure 9 shows that each green sub-pixel has a shape that is curved on one edge and flat on the opposite edge), a shape of the second color sub-pixel block comprises a second protrusion and a second base edge opposite to the second protrusion (figure 9 shows that each red sub-pixel has a shape that is curved on one edge and flat on the opposite edge), a shape of the third color sub- pixel block comprises a third protrusion and a third base edge opposite to the third protrusion (figure 9 shows that each blue sub-pixel has a shape that is curved on one edge and flat on the opposite edge), 
in each of the plurality of repeating regions (repeating as shown in figure 9, annotated below), the second base edge (flat edge) of the second color sub- pixel block (red sub-pixel) and the third base edge (flat edge) of the third color sub-pixel block (blue sub-pixel) in the second block group (top right block of figure 9) are located in a first virtual line (top line, as depicted in annotated figure 9, below), the second base edge  (flat edge) of the second color sub-pixel block (red sub-pixel) and the third base edge  (flat edge) of the third color sub-pixel block (blue sub-pixel) in the first block group (top left block of figure 9) are located in a second virtual line (middle line, as depicted in annotated figure 9, below), 
the first color sub-pixel block (green sub-pixel) in the first block group (top left block of figure 9) and the first color sub-pixel block (green sub-pixel) in the second block group (top right block of figure 9) are located between the first virtual line and the second virtual line (as depicted in figure 9 to be between top and middle lines), the first protrusion (curved edge) of the first color sub-pixel block (green sub-pixel) in the first block group (top left block of figure 9) is protruded toward the second virtual line (shown in figure 9 to protrude towards middle line), the first protrusion (curved edge) of the first color sub-pixel block (green sub-pixel) in the second block group (top right block of figure 9) is protruded toward the first virtual line (shown in figure 9 to protrude towards top line), 
the plurality of block groups comprises a third block group (bottom left block of figure 9) and a fourth block group (bottom right block of figure 9), 2Application No.: 17/170,457 Docket No.: BTGC-015-02US 
in each of the plurality of repeating regions (block groups depicted in annotated figure 9, below that are given to repeat as given in paragraph 0063), the second base edge (flat edge) of the second color sub- pixel block (red sub-pixel) and the third base edge (flat edge) of the third color sub-pixel block (blue sub-pixel) in the third block group (bottom left block of figure 9) are located in the second virtual line (middle line as depicted in annotated figure 9 below), the second base edge (flat edge) of the second color sub-pixel block (red sub-pixel) and the third base edge (flat edge) of the third color sub-pixel block (blue sub-pixel) in the fourth block group (bottom right block of figure 9) are located in a third virtual line (bottom line as depicted in annotated figure 9 below), the third virtual line is located at a side of the second virtual line away from the first virtual line (as depicted in annotated figure 9 below), 
the first color sub-pixel block (green sub-pixel) in the third block group (bottom left block of figure 9) and the first color sub-pixel block (green sub-pixel) in the fourth block group (bottom right block of figure 9) are located between the second virtual line and the third virtual line (as depicted in annotated figure 9 below), the first protrusion (curved edge) of the first color sub-pixel block (green sub-pixel) in the third block group (bottom left block of figure 9) is protruded toward the second virtual line (middle line of figure 9), the first protrusion (curved edge) of the first color sub-pixel block (green sub-pixel) in the fourth block group (bottom right block of figure 9) is protruded toward the third virtual line (bottom line of figure 9), 
within the same one of the plurality of repeating regions (as depicted in figure 9), the second color sub-pixel block (red sub-pixel) of the first block group (top left block of figure 9) and the second color sub-pixel block (red sub-pixel) of the third block group (bottom left block of figure 9) are integrated to form a second unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block); 
within two adjacent ones of the plurality of repeating regions in a direction perpendicular to the first virtual line (area repeated vertically in rows per the discussion of paragraphs 0063 and 0068 that the regions repeat), the two adjacent ones of the plurality of repeating regions comprise a first repeating region and a second repeating region sequentially arranged in the direction perpendicular to the first virtual line (area repeated vertically below the depiction of figure 9 per the discussion of paragraphs 0063 and 0068 that the regions repeat); and the second color sub-pixel block (red sub pixel) of the fourth block group (bottom right block of figure 9) of the first repeating region (depicted in figure 9) and the second color sub-pixel block (red sub pixel) of the second block group (top right block of figure 9) of the second repeating region (area repeated below the depiction of figure 9 per the discussion of paragraphs 0063 and 0068 that the regions repeat) are integrated to form a second unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block), 
within the same one of the plurality of repeating regions (as depicted in figure 9), the third color sub-pixel block (blue sub-pixel) of the first block group (top left block of figure 9) and the third color sub-pixel block (blue sub-pixel) of the third block group (bottom left block of figure 9) are integrated to form a third unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block); 
the third color sub-pixel block (blue sub-pixel) of the fourth block group (bottom right block of figure 9) of the first repeating region (shown in figure 9) and the third color sub-pixel block (blue sub-pixel) of the second block group (top right block of figure 9) of the second repeating region (area repeated below the depiction of figure 9 per the discussion of paragraphs 0063 and 0068 that the regions repeat) are integrated to form a third unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block), 
the distance between a vertex of the first protrusion of the first color sub-pixel block of the second block group and a vertex of the first protrusion of the first color sub-pixel block of the 3Application No.: 17/170,457Docket No.: BTGC-015-02USfourth block group is smaller or equal to a distance between the first virtual line and the second virtual line (annotated figure 9 below shows that the distance between vertices of the attached green sub-pixel is smaller than the length of a block, or the distance between adjacent virtual lines),
the first color sub-pixel block of the second block group and the first color sub-pixel block of the fourth block group are spaced part from each other (figure 9 shows that the green sub-pixels of the two blocks on the right-hand side are spaced apart from each other and separated by the second virtual line), a distance between the first color sub-pixel block of the second block group and the first color sub-pixel block of the fourth block group is smaller than the length of the second unitary sub-pixel block in the direction perpendicular to the first virtual line and the length of the third unitary sub-pixel block in the direction perpendicular to the first virtual line (figure 9 shows the separation distance to be much smaller than the vertical lengths of the other two unitary sub-pixel blocks).

    PNG
    media_image1.png
    454
    641
    media_image1.png
    Greyscale

Hong et al. does not teach the array substrate wherein a distance between a vertex of the first protrusion of the first color sub-pixel block of the second block group and a vertex of the first protrusion of the first color sub-pixel block of the fourth block group is larger than a length of the second unitary sub-pixel block in a direction perpendicular to the first virtual 4Application No.: 17/170,457 Docket No.: BTGC-015-02US line and a length of the third unitary sub-pixel block in a direction perpendicular to the first virtual line.  
Hwang et al. teaches the array substrate wherein a distance between a vertex of the first protrusion of the first color sub-pixel block of the second block group (left edge of SPB of the second block group depicted above, that is shown to protrude in figure 7) and a vertex of the first protrusion of the first color sub-pixel block of the fourth block group (right edge of SPB of the fourth block group depicted above, that is shown to protrude in figure 7) is larger than a length of the second unitary sub-pixel block (figure 6 shows that the given distance is larger than the horizontal width of SPR, which has the same horizontal width regardless of combination) in a direction perpendicular to the first virtual line (depicted in the marked up version of figure 6 above to be shown to extend vertically, such that horizontally would be the direction perpendicular) and a length of the third unitary sub-pixel block (figure 6 shows that the given distance is larger than the horizontal width of SPG, which has the same horizontal width regardless of combination) in a direction perpendicular to the first virtual line (depicted in the marked up version of figure 6 above to be shown to extend vertically, such that horizontally would be the direction perpendicular).  
It would have been obvious to one of ordinary skill before the effective filing date to include the structure taught by Hwang et al. into the system of Hong et al. The rationale to combine would be to provide a display device capable of increasing an aperture ratio and a luminance at a high resolution (paragraph 0010 of Hwang et al.).
Regarding claim 3, Hong et al. teaches the array substrate according to claim 1, wherein, the first color sub-pixel block of the second block group is not overlapped with the second virtual line, the first color sub-pixel block of the fourth block group is not overlapped with the second virtual line, the first color sub-pixel block of the second block group and the first color sub-pixel block of the fourth block group are located at two sides of the second virtual line (figure 9 shows that the green sub-pixels of the second and fourth block groups to be on opposite sides of the middle line of the second virtual line and paragraphs 0066-0067 describes them as being adjacent to each other).  
Regarding claim 4, Hong et al. teaches the array substrate according to claim 1, wherein, a distance between an orthographic projection of the first color sub-pixel block in the first block group on a fourth virtual line perpendicular to the first virtual line and an orthographic projection of the second color sub-pixel in the first block group on the fourth virtual line is smaller than a distance between the first color sub-pixel in the second block group and the first color sub-pixel in the fourth block group (based on the depiction of figure 9, shown marked up above to depict the particular block groups, all of the sub-pixels in a single block group has a smaller distance than those in other block groups, especially block groups as far apart as the second and fourth block groups and d2 of figure 9 shows the distance between the green and red sub-pixels of the first block across the vertical line between them to be smaller than the combination of lengths of the green sub-pixels of the second and fourth blocks)..  
Regarding claim 5, Hong et al. teaches the array substrate according to claim 1, wherein a shortest distance between the first color sub-pixel block (green sub-pixel) of the second block group (top right block of figure 9) and the first color sub-pixel block (green sub-pixel) of the fourth block group (bottom right block of figure 9) and a shortest distance between the second color sub-pixel block (red sub-pixel) and the third color sub-pixel block (blue sub-pixel) in the second block group (top right block of figure 9) are different (based on the depiction of figure 9, shown marked up above to depict the particular block groups, all of the sub-pixels in a single block group has a smaller distance than those in other block groups, especially block groups as far apart as the second and fourth block groups and).    
Regarding claim 10, Hong et al. teaches the array substrate according to claim 1, the shape of the first color sub-pixel block (green sub-pixels) comprises an oblique edge (part of curved end, which is made up of two oblique edges), being not parallel to the first virtual line or a direction perpendicular to the first virtual line (figure 9 shows the given edges to be at an approximately 45 degree angle from the virtual lines), the shape of the second color sub-pixel block (red sub-pixels) comprises an oblique edge (part of curved end, which is made up of two oblique edges), being not parallel to the first virtual line or a direction perpendicular to the first virtual line (figure 9 shows the given edges to be at an approximately 45 degree angle from the virtual lines), the shape of the third color sub-pixel block (blue sub-pixels) comprises an oblique edge (part of curved end, which is made up of two oblique edges), being not parallel to the first virtual line or a direction perpendicular to the first virtual line (figure 9 shows the given edges to be at an approximately 45 degree angle from the virtual lines), 
the oblique edge of a first one of the first color sub-pixel block, the second color sub-pixel block, and the third color sub-pixel block is substantially parallel to the oblique edge of a second one of the first color sub-pixel block, the second color sub-pixel block, and the third color sub- pixel block, which is adjacent to the first one of the first color sub-pixel block, the second color sub-pixel block, and the third color sub-pixel block (figure 9 shows that all of the oblique edges are parallel to each other, such that each of the adjacent sub-pixels has parallel oblique edges).  
Regarding claim 11, Hong et al. teaches the array substrate according to claim 1. Hong et al. does not the array substrate wherein, a shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a parallel edge group, the parallel edge group comprises two parallel edges, which are both approximately parallel to a direction perpendicular to the first virtual line, and the two parallel edges have different lengths.  
Hwang et al. teaches the array substrate wherein, a shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a parallel edge group, the parallel edge group comprises two parallel edges, which are both approximately parallel to a direction perpendicular to the first virtual line, and the two parallel edges have different lengths (figure 7 shows that each of SPR and SPG have two parallel horizontal edges of different lengths from each other).  
It would have been obvious to one of ordinary skill before the effective filing date to include the structure taught by Hwang et al. into the system of Hong et al. The rationale to combine would be to provide a display device capable of increasing an aperture ratio and a luminance at a high resolution (paragraph 0010 of Hwang et al.).
Regarding claim 15, Hong et al. teaches the array substrate according to claim 1. 
Hong et al. does not teach that a center line of the first sub-pixel block in the first block group extending in a direction perpendicular to the first virtual line passes through at least one of the second unitary sub-pixel block and the third unitary sub-pixel block. 
Hwang et al. teaches that a center line of the first sub-pixel block in the first block group extending in a direction perpendicular to the first virtual line passes through at least one of the second unitary sub-pixel block and the third unitary sub-pixel block (figure 7, annotated below, shows the offset of the sub-pixels such that a horizontal line passing though SPG also passes through SPR).

    PNG
    media_image2.png
    643
    710
    media_image2.png
    Greyscale

MARKED UP FIGURE 7
It would have been obvious to one of ordinary skill before the effective filing date to include the structure taught by Hwang et al. into the system of Hong et al. The rationale to combine would be to provide a display device capable of increasing an aperture ratio and a luminance at a high resolution (paragraph 0010 of Hwang et al.).
Regarding claim 16, Hong et al. teaches the array substrate according to claim 1, wherein, two adjacent ones of the plurality of second color sub-pixel blocks are integrated into a second unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block), and two adjacent ones of the plurality of third color sub-pixel blocks are integrated into a third unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block), 
the shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a polygon (depicted in figure 9 as the combination of red or blue sub-pixels across the middle horizontal line), the polygon comprises two vertexes which have the largest distance (topmost and bottommost vertices on the left side) in the second direction (vertical direction), and a line connecting the two vertexes is approximately parallel to a direction perpendicular to the first virtual line (connecting line is vertical and thus perpendicular to the horizontal virtual line), 
in the polygon of at least one of the second unitary sub-pixel block and the third unitary sub- pixel block, an area of a first portion located at a first side of the line connecting the two vertexes 10Application No.: 17/170,457Docket No.: BTGC-015-02USis different from an area of a second portion located at a second side of the line connection the two vertexes (as the vertices are not in the center, one side will be larger than the other in each of the unitary sub-pixel block).  
Regarding claim 17, Hong et al. teaches the array substrate according to claim 16, wherein, a width of the first portion in a direction perpendicular to the first virtual line is different from a width of the second portion in the direction perpendicular to the first virtual line (as the vertices are not in the center, one side will be larger than the other in each of the unitary sub-pixel block).  
Regarding claim 18, Hong et al. teaches the array substrate according to claim 1, and also teaches wherein, two adjacent ones of the plurality of second color sub-pixel blocks are integrated into a second unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block), and two adjacent ones of the plurality of third color sub- pixel blocks are integrated into a third unitary sub-pixel block (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block), 
two second color pixel electrodes of the two adjacent ones of the plurality of second color sub-pixel blocks integrated into the second unitary sub-pixel block are integrated as one second unitary pixel electrode (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block), two third color pixel electrodes of the two adjacent ones of the plurality of third color sub-pixel blocks integrated into the third unitary sub-pixel block are as one third unitary pixel electrode (paragraphs 0068-0071 explain how the two adjacent sub-pixels of the same color are integrated together, to be a unitary sub-pixel block).  
Hong et al. does not teach the array substrate, further comprising: 
a first color pixel electrode, 
a first pixel defining layer, provided on the first color pixel electrode and comprising a first opening exposing a portion of the first color pixel electrode, 
a first color light-emitting layer, provided on the first pixel defining layer and contacting the portion of the first color pixel electrode as exposed by the first opening; 
a second color pixel electrode, 
a second pixel defining layer, provided on the second color pixel electrode and comprising a second opening exposing a portion of the second color pixel electrode, 
a second color light-emitting layer, provided on the second pixel defining layer and contacting the portion of the second color pixel electrode as exposed by the second opening; 
a third color pixel electrode, 
a third pixel defining layer, provided on the third color pixel electrode and comprising a third opening exposing a portion of the third color pixel electrode, 
a third color light-emitting layer, provided on the third pixel defining layer and contacting the portion of the third color pixel electrode as exposed by the third opening, 
a shape and a size of the second unitary sub-pixel block is defined by the second opening, and a shape and a size of the third unitary sub-pixel block is defined by the third opening.
Hwang et al. teaches the array substrate further comprising: 
a first color pixel electrode (electrodes described in paragraph 0031 that pertain to first color emission), 
a first pixel defining layer, provided on the first color pixel electrode and comprising a first opening exposing a portion of the first color pixel electrode (paragraph 0032 describes how pixels are defined and include openings that exposing the electrode used to create a display area displayed by light), 
a first color light-emitting layer (blue light emitting layer described in paragraph 0031), provided on the first pixel defining layer and contacting the portion of the first color pixel electrode as exposed by the first opening (to create a display area displayed by light as given in paragraphs 0031-0032); 
a second color pixel electrode (electrodes described in paragraph 0031 that pertain to second color emission), 
a second pixel defining layer, provided on the second color pixel electrode and comprising a second opening exposing a portion of the second color pixel electrode  (paragraph 0032 describes how pixels are defined and include openings that exposing the electrode used to create a display area displayed by light), 
a second color light-emitting layer (red light emitting layer described in paragraph 0031), provided on the second pixel defining layer and contacting the portion of the second color pixel electrode as exposed by the second opening (to create a display area displayed by light as given in paragraphs 0031-0032); 
a third color pixel electrode (electrodes described in paragraph 0031 that pertain to third color emission), 
a third pixel defining layer, provided on the third color pixel electrode and comprising a third opening exposing a portion of the third color pixel electrode  (paragraph 0032 describes how pixels are defined and include openings that exposing the electrode used to create a display area displayed by light), 
a third color light-emitting layer (green light emitting layer described in paragraph 0031), provided on the third pixel defining layer and contacting the portion of the third color pixel electrode as exposed by the third opening (to create a display area displayed by light as given in paragraphs 0031-0032), 
a shape and a size of the second unitary sub-pixel block is defined by the second opening, and a shape and a size of the third unitary sub-pixel block is defined by the third opening (paragraph 0032 explains how the openings are used to define the column and row aligning of the subpixels to define a shape and size thereof).
It would have been obvious to one of ordinary skill before the effective filing date to include the structure taught by Hwang et al. into the system of Hong et al. The rationale to combine would be to provide a display device capable of increasing an aperture ratio and a luminance at a high resolution (paragraph 0010 of Hwang et al.).
Regarding claim 19, Hwang et al. teaches further the array substrate according to claim 18, wherein, the plurality of block groups comprises a third block group and a fourth block group (depicted in marked up version of figure 6 below), 
in each of the plurality of repeating regions (shown in figure 6), the second base edge of the second color sub- pixel block (right edge of SPR of third block group of figure 6, shown in the marked up version of figure 6 below) and the third base edge of the third color sub-pixel block (left edge of SPG of third block group of figure 6, shown in the marked up version of figure 6 below) in the third block group (labelled in the marked up version of figure 6 below) are located in the second virtual line (shown in the marked up version of figure 6 below), the second base edge of the second color sub-pixel block (right edge of SPR of fourth block group of figure 6, shown in the marked up version of figure 6 below) and the third base edge of the third color sub-pixel block (left edge of SPG of fourth block group of figure 6, shown in the marked up version of figure 6 below) in the fourth block group (labelled in the marked up version of figure 6 below) are located in a third virtual line (shown in the marked up version of figure 6 below), the third virtual line is located at a side of the second virtual line away from the 53Attorney Docket No.: BTGC-015-02US first virtual line (third virtual line shown in the marked up version of figure 6 below to be to the opposite side of second virtual line from the first virtual line), 
the first color sub-pixel block (SPB of figure 6) in the third block group (shown in the marked up version of figure 6 below) and the first color sub-pixel block (SPB of figure 6) in the fourth block group (shown in the marked up version of figure 6 below) are located between the second virtual line and the third virtual line (shown in the marked up version of figure 6 below), the first protrusion of the first color sub-pixel block in the third block group is protruded toward the second virtual line, the first protrusion of the first color sub-pixel block in the fourth block group is protruded toward the third virtual line (figure 6 shows this arrangement of each of the first color sub-pixel blocks in the third and fourth block groups with the end of SPB of the third block group facing the second virtual line and SPB of the fourth block group facing the third virtual line while figure 7 below shows the specific shape of the protrusions on the ends of the SPB sub-pixel blocks that are depicted in figure 6),
the first color light-emitting layer in the second block group and the first color light-emitting layer in the fourth block group are integrated as one first color light-emitting layer (paragraph 0031 describes a single color light-emitting layer for each color such that all of the groups of the same color share the color light-emitting layer regardless of block group), and the first color pixel electrode of the first color sub-pixel block in the third block group and the first color pixel electrode of the first color-pixel block in the fourth block group are two independent first color pixel electrodes (figure 6 shows that certain iterations of SPB are separated physically, rendering it obvious to use different pixel electrodes). 

    PNG
    media_image3.png
    639
    786
    media_image3.png
    Greyscale
MARKED UP FIGURE 6

    PNG
    media_image2.png
    643
    710
    media_image2.png
    Greyscale
MARKED UP FIGURE 7
Regarding claim 20, Hong et al. teaches an electronic device, comprising the array substrate according to claim 1 (paragraph 0003 describes the device using the array as what the invention relates to).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US Patent Publication 2011/02234550 in view of Hwang et al., US Patent Publication 2011/0260951, further in view of Smith et al., US Patent Publication 2009/0302331.
Regarding claim 12, Hong et al. and Hwang et al. teaches the array substrate according to claim 1. 
Hong et al. and Hwang et al. does not teach an array substrate wherein:
a shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a hexagon, the hexagon comprises a parallel edge group comprising two parallel edges, a first opposite edge group comprising two opposite edges, and a second opposite edge group comprising two opposite edges, 
the two opposite edges in the first opposite edge group are disposed opposite to each other, the two opposite edges in the second opposite edge group are disposed opposite to each other, and the two parallel edges in the parallel edge group have different lengths.  
Smith et al. teaches an array substrate wherein:
a shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a hexagon (paragraph 0060 describes the unitary sub-blocks of green 56 and blue 52 that are depicted in figure 7 to be hexagons), the hexagon comprises a parallel edge group comprising two parallel edges, a first opposite edge group comprising two opposite edges, and a second opposite edge group comprising two opposite edges (figure 7 shows the parallel vertical edges and two opposite edge groups on either side that are at a 45 degree angle to them), 
the two opposite edges in the first opposite edge group are disposed opposite to each other (as depicted in figure 7), the two opposite edges in the second opposite edge group are disposed opposite to each other (as depicted in figure 7), and the two parallel edges in the parallel edge group have different lengths (paragraph 0062 explains that the sizes can be varied to allow for optimization for the performance characteristics of the display. Thus, specific dimensions would be a mere matter of optimization within prior art conditions or through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the shape taught by Smith et al. into the system of Hong et al. and Hwang et al. The rationale to combine would be to allow optimization according to the performance characteristics of the materials and the desired performance characteristics of the display (paragraph 0062 of Smith et al.) and to provide a good aperture ratio while having corners that have a greater angle than in the square arrangement such that ink can readily wet the whole of each discrete colour-forming region (paragraph 0064 of Smith et al.).
Regarding claim 13, Smith et al. teaches further the array substrate according to claim 12, wherein, the two parallel edges in the parallel edge group of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block in the first block group and the third block group are approximately parallel to a direction perpendicular to the first virtual line (figure 7 shows that green sub-pixel 56 and blue sub-pixel 52 are hexagons with parallel vertical edges that are perpendicular to the horizontal lines dividing the pixels into groups), one of the two parallel edges in the parallel edge group which is close to a center line, passing through a center of the first color sub-pixel block in the first block group and extending along the direction perpendicular to the first virtual line, is a 7Application No.: 17/170,457Docket No.: BTGC-015-02USfirst parallel edge (figure 7 shows a center line in the center of the figure that passes through the central sub-pixel block and sub-pixel 52 has a vertical edge closer to it and another one further away), and one of the two parallel edges in the parallel edge group which is away from the center line, passing through a center of the first color sub-pixel block in the first block group and extending along the direction perpendicular to the first virtual line, is a second parallel edge (figure 7 shows a center line in the center of the figure that passes through the central sub-pixel block and sub-pixel 52 has a vertical edge closer to it and another one further away), a length of the first parallel edge is smaller than or equal to a length of the second parallel edge  (paragraph 0062 explains that the sizes can be varied to allow for optimization for the performance characteristics of the display. Thus, specific dimensions would be a mere matter of optimization within prior art conditions or through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Regarding claim 14, Smith et al. teaches further the array substrate according to claim 12, wherein, a shape of the second unitary sub-pixel block and a shape of the third unitary sub-pixel block both comprise the hexagon (paragraph 0060 describes the unitary sub-blocks of green 56 and blue 52 that are depicted in figure 7 to be hexagons), 
a distance between the first parallel edge of the hexagon of the second unitary sub-pixel block in the first block group and the third block group and the center line of the first color sub-pixel block in the first block group is smaller than a distance between the first parallel edge of the hexagon of the third unitary sub-pixel block in the first block group and the third block group and the center line of the first color sub-pixel block in the first block group (figure 7 shows that one color sub-pixel is closer to the center than the other), and a length of the first parallel edge of the hexagon of the second unitary sub-pixel block in the first block group and the third block group is smaller than a length of the first parallel edge of the hexagon of the third unitary sub-pixel block in the first block group and the second block group (figure 7 shows that the different sub-pixels are different and paragraph 0062 explains that the sizes can be varied to allow for optimization for the performance characteristics of the display. Thus, specific dimensions would be a mere matter of optimization within prior art conditions or through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), 
or, a distance between the first parallel edge of the hexagon of the second unitary sub-pixel block in the first block group and the third block group and the center line of the first color sub- pixel block in the first block group is larger than a distance between the first parallel edge of the hexagon of the third unitary sub-pixel block in the first block group and the third block group and the center line of the first color sub-pixel block in the first block group (figure 7 shows that one color sub-pixel is closer to the center than the other), and a length of the first parallel edge of the hexagon of the second unitary sub-pixel block in the first block group and the third block group is larger than a length of the first parallel edge of the hexagon of the third unitary sub-pixel block in the first block group and the second block group  (figure 7 shows that the different sub-pixels are different and paragraph 0062 explains that the sizes can be varied to allow for optimization for the performance characteristics of the display. Thus, specific dimensions would be a mere matter of optimization within prior art conditions or through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. Applicant contends that the application should be allowed as the prior art does not teach the newly added limitations of the spacing apart of the sub-pixels. The examiner disagrees. These features were not previously recited and have now been appropriately rejected above. Hong et al. teaches in figure 9 that the sub-pixels are separated and spaced apart on either side of the second virtual line. The separation distance is shown to be much smaller than the vertical lengths of the other two unitary sub-pixel blocks. Paragraphs 0068-0071 explain how the adjacent sub-pixels of the same color are spaced apart but integrated together to form a unitary sub-pixel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627